AO 442(Rev 11/11) Arrest Warrant

(DC 6/6-16)

                                    United States District CourtM"                                                    is       5i
                                                                 for the
                                                         District of Columbia
                                                                                                                 ! im 29 2019
               UNITED STATES OF AMERICA
                                    V.
                                                                             Case No. 0090 1:14CR00176-001
                           Donald Jenkins




                                                    ARREST WARRANT


To;      Any authorized law enforcement officer


         YOU ARE COMMANDED to arrest and bring before a United Stales Magistrate Judge without unnecessary delay
fnawc ofperson lo he arrested) Donald Jenkins                                                                                  «
who is accused of an offense or violation based on the following document filed with the court:


□ Indictment            Q Superseding Indictment           Q Information            Q Superseding Infonnation □ Complaint
Q Probation Violation Petition              Supervised Release Violation Petition    □ Violation Notice          Q Order of the Court

This offense is briefly described as follows.
See attached petition




Date: ^
                                                                                              fig OJJtcei 's Signature

City and State: Washington, DC
                                                                                           Printed Sxmte am Title


                                                                 Return

         This warrant was received on (date)                           . and the person was arrested on (date)
  (city and State) A U                          . U A-       •                 ^
Dale:                                                                                            1
              1——T       ^                                                              Arresting Ojftcer's Stgnature


                                                                                           Printed Same at Id 1tile
